          Case 1:16-cv-06728-CM Document 128 Filed 01/07/19 Page 1 of 1



                            BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
                                                                            ATTORNEYS AT LAW
                NEW YORK                      •              CALIFORNIA                •   LOUISIANA •   ILLINOIS




JOHN RlZIO-HAMILTON
Johnr@blbglaw com
212-554-1505



  fl ~~r, n~fi'
  ~
  §Ii
           f
        I ~ i
        <=I,
                nr1't; r\rn
                 b
                ,✓
                      ~.d   ~   t t,.r   il   ·1:. ,.r__   ;, ,. ... ··~;        January 3, 2019

BYECF

Honorable Colleen McMahon
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

         Re:         In re Signet Jewelers Limited Securities Litigation, No. 16-cv-6728 (CM)

Dear Judge McMahon:

       We represent Lead Plaintiff the Public Employees' Retirement System of Mississippi in
the above-reference matter. We write to inform the Court that the parties have met and conferred
concerning a schedule, and agreed upon the enclosed proposed Civil Case Management Plan.
The parties respectfully request that the Court enter the proposed Civil Case Management Plan.

         We thank the Court for its attention to this matter.




cc:                  All attorneys of record (via ECF)




               1251 AVENUE OF THE AMERJCAS   •    NEW YORK    •    NY 10020-1104
               TELEPHONE: 212-554-1400 • www.blbglaw.com • FACSIMILE: 212-554-1444
